Citation Nr: 9926889	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with generalized anxiety disorder, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1953, and was a prisoner of war (POW) in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that rating action, the RO 
recharacterized the veteran's service-connected psychiatric 
disability from anxiety psychoneurosis to PTSD and increased 
the evaluation of the disability to 30 percent, effective 
February 25, 1994.  In that rating decision, the RO also 
granted service connection for residuals of frostbite of the 
feet and hands and assigned a 10 percent evaluation for the 
disability, effective February 25, 1994.  In addition, the RO 
denied service connection for post-traumatic osteoarthritis.  
The veteran timely appealed these determinations to the 
Board.  Although the veteran requested a hearing in May 1995 
substantive appeal, in an August 1996 statement, he withdrew 
such request.

During the course of this appeal, in December 1996, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD with generalized anxiety disorder (PTSD) 
and increased the evaluation to 50 percent, effective 
February 25, 1994.  However, inasmuch as a higher evaluation 
is available this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

When this matter was previously before the Board in September 
1998, the Board denied the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for his PTSD as well as 
to service connection for osteoarthritis/post-traumatic 
arthritis.  In that same decision, the Board remanded for 
further development the veteran's claim of entitlement to a 
higher rating for the residuals of frostbite of his hands and 
feet.

The veteran appealed the denial of his claim for an increased 
rating for his PTSD to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court).  In a March 1999 order, the Court granted a 
joint motion for remand, vacated the Board's decision as to 
his claim for an increased evaluation for his PTSD and 
remanded the case for additional proceedings.  The Court also 
dismissed the veteran's appeal with respect to his claim for 
service connection for osteoarthritis/post-traumatic 
arthritis.

In a statement dated in July 1998 and filed with the RO the 
following month, the veteran asserted that he suffered from 
hypertension and that the disability was related to his PTSD.  
The Board finds that such statement raises an informal claim 
of entitlement to secondary service connection for 
hypertension.  However, as the RO has not adjudicated such a 
claim, it is not currently before the Board.  Hence, the 
claim is referred to the RO for any and all appropriate 
action.


REMAND

The March 1999 joint motion directed that the Board, in 
readjudicating the increased rating claim, should adequately 
consider the most recent medical evidence of record, the 
report of the August 1997 psychiatric examination (consistent 
with Francisco v. Brown, 7 Vet. App. 55, 58 (1994)), and 
provide adequate reasons or basis for its decision.  However, 
prior to completion of the actions requested, the Board finds 
that additional development is warranted.

Following the August 1997 examination, in a July 1998 
statement, the veteran reported that his service-connected 
PTSD had worsened.  In addition, although he stated that he 
was receiving treatment for the disability at the Northport, 
New York, VA Medical Center, records of medical treatment 
after 1994 have not been obtained and associated with the 
record.  Under these circumstances, the Board finds that the 
RO should obtain and associate with the record all 
outstanding records of treatment for the veteran's PTSD, and 
thereafter schedule him to undergo a comprehensive 
psychiatric examination to fully assess the current severity 
of his PTSD.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The Board also notes that in a June 1998 rating decision, the 
RO denied the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Thereafter, in a 
September 1998 memorandum filed on the veteran's behalf by 
his representative, it was indicated that the veteran 
disagreed with the June 1998 determination and wished to 
appeal it; further, it was specifically requested that the RO 
issue a Statement of the Case (SOC) with respect to this 
claim.  This statement constitutes a Notice of Disagreement 
(NOD) pursuant to 38 C.F.R. § 20.201 (1998); however, it does 
not appear that the RO has issued an SOC as to that issue.  
Therefore, on remand, if it has not already done so, the RO 
must issue to the veteran an SOC with respect to the TDIU 
claim).  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran from the VA medical facility in 
Northport, New York, as well as from any 
other facility or source identified by 
the veteran.  However, if any such 
records are not available, or the search 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  If it has not already done so, the RO 
should issue the veteran a Statement of 
the Case with respect to his claim of 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disability, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on this issue.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by 
a psychiatrist to determine the current 
severity of his service-connected PTSD 
with generalized anxiety disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  The percentage of the GAF 
score representing impairment due to PTSD 
with generalized anxiety disorder should 
specifically be indicated, and the 
examiner should offer an opinion 
concerning the impact of the veteran's 
service-connected PTSD with generalized 
anxiety disorder on his ability to obtain 
and retain employment.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any actions 
requested are not undertaken, or are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for an increased rating 
claim on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  Such 
readjudication should include specific 
consideration of the criteria in effect 
prior to November 7, 1996, as well as the 
new criteria for rating psychiatric 
disabilities that became effective on 
that date.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  However, the veteran and 
his representative are reminded that 
Board review of any issue not currently 
in appellate status (to include the 
veteran's claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


